DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        QUAIL HOLLOW CONDOMINIUM ASSOCIATION, INC.,
                a Florida not-for-profit corporation,
                            Appellant,

                                     v.

               TRINE BELEN and ANDRES VILLEGAS,
                           Appellees.

                              No. 4D20-1688

                              [March 31, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No.
502011CA017708XXXXMB.

  Larry T. Cortez of Wyant-Cortez & Cortez Chartered, North Palm
Beach, for appellant.

  Steven C. Rubino of Rubino Findley, PLLC, Boca Raton, for appellees.

PER CURIAM.

  Affirmed.

CONNER, C.J., GERBER and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.